Case 2:17-bk-50809       Doc 166    Filed 08/30/21 Entered 08/31/21 15:18:54            Desc Main
                                   Document      Page 1 of 2


 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: August 30, 2021




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 In Re:                                       :      Case No. 17-50809

          Joseph W. Suarez                    :      Chapter 13

          SSN: XXX-XX-4619                    :      Judge Hoffman

                        AMENDED PAYROLL DEDUCTION ORDER

         Debtor having proposed a plan for the adjustment of debt under Chapter 13 of the
 Bankruptcy Reform Act of 1978 (Title 11, United States Code), this Court now comes to
 establish an appropriate amount of money to be withheld from debtor’s pay in order to facilitate
 compliance with debtor’s plan. The employer is not authorized to deduct any administrative
 expenses or service fees for this deduction. Based upon the foregoing, the debtor’s plan, and
 pursuant to 11 U.S.C. Section 1325 (b), it is

        ORDERED that the employer of the debtor deduct the amount indicated below
 from debtor’s pay and send that sum along with debtor’s name, case number and social
 security number to:
                                   Faye D. English
                                   Chapter 13 Trustee
                                   P. O. Box 1718
                                   Memphis, TN 38101-1718

        It is Further ORDERED that the Chapter 13 Trustee apply the funds to debtor’s payment
 schedule.
Case 2:17-bk-50809        Doc 166     Filed 08/30/21 Entered 08/31/21 15:18:54       Desc Main
                                     Document      Page 2 of 2



         It is further ORDERED that pursuant to 11 U.S.C. Section 1325, deductions shall remain
 in effect without further order of this Court, but that deductions may terminate only upon
 appropriate notice to debtor’s employer.


                        Employer             Honda of America
                                             24000 Honda Parkway
                                             Marysville, OH 43040

                        Deduction            $249.39 Weekly

 “IT IS SO ORDERED”

 Copies to:

 Default List, plus additional parties:

 Honda of America
 24000 Honda Parkway
 Marysville, OH 43040
